          Case 5:20-cv-02155-LHK Document 71 Filed 06/04/20 Page 1 of 5




                                              June 4, 2020

VIA ECF
The Honorable Lucy H. Koh
United State District Judge
Northern District of California
San Jose Courthouse, Courtroom 8 – 4th Floor
280 South 1st Street, San Jose, CA 95113
       Re:     In re: In Re: Zoom Video Communications, Inc. Privacy Litigation,
               Master File No. 5:20-cv-02155-LHK

Dear Judge Koh:

       Although there are many highly qualified counsel representing the plaintiffs in the
consolidated cases, I believe that I would contribute substantially as part of an appointed
leadership team. Pursuant to the Consolidation Order (Dkt.# 62), please accept this letter as my
application for appointment to serve as interim class counsel.
       As a partner at Gutride Safier LLP (“GSLLP”), my practice is focused on class actions in
this District; in the last decade, I have served as trial counsel and class counsel in a large number
of cases on behalf of consumers alleging unfair business practices and false advertising. I am
particularly skilled at managing complex cases and litigation teams, including having managed
activities of three co-counsel firms in the In re Juul litigation pending before Judge Orrick before
the creation of the MDL. I also have represented consumers in novel and challenging class
actions, and I have developed particular expertise in defeating motions to compel arbitration and
certifying classes in novel cases. I am about to become a first-time mother and will be on
maternity leave from June 15 through October 15 but my senior associate Hayley Reynolds, who
is returning from her own maternity leave shortly, is prepared to handle this matter with the
supervision of my partner Seth Safier during my absence.
       Contribution to the Consolidated Action
       I am lead counsel in Lawton v. Zoom Video Communications, Inc. 3:20-cv-02592. While
many of the skilled lawyers seeking appointment to leadership have substantial experience with
the privacy issues raised by the Zoom cases, I bring expertise about other issues, such as the false
advertising claims based on Zoom’s misrepresentations about privacy and encryption, and
          Case 5:20-cv-02155-LHK Document 71 Filed 06/04/20 Page 2 of 5

Hon. Lucy H. Koh
June 4, 2020
Page 2



Zoom’s likely defenses about arbitration and classwide damages models. As explained in more
detail below, I have extensive experience litigating these issues, including defeating motions to
compel arbitration and motions to dismiss; conducting discovery into marketing campaigns; and

certifying classes. Although I was not the first to file a proposed class action against Zoom, I
identified, investigated, and asserted new claims against Zoom, including that it failed to protect
users against webcam hijackers, enabled users to record meetings without consent of other users
and to disseminate those recordings on the internet, and leaked users’ private email addresses.
        Experience
        Prior to joining GSLLP, I litigated at Quinn Emanuel Urquhart & Sullivan, LLP and
Carroll Burdick & McDonough, LLP, both in San Francisco. I graduated from New York
University School of Law in 2008, where I was awarded the Sol D. Kapelsohn Convocation
Prize, for outstanding writing in the field of labor law. I graduated from Truman State University
in 2005. As a college student, I was the 2004 and 2005 national debate champion.
        My associate Ms. Reynolds was Deputy County Counsel at the Santa Clara County City

Counsel office and a litigation associate at O’Melveny & Myers LLP. She also served as a law
clerk to Magistrate Judge Susan Van Keulen. Ms. Reynolds graduated cum laude from UC
Hastings, College of the Law in 2015 and from the American University with a B.A. in 2009.

While at Hastings, Ms. Reynolds was a senior production editor of the Hastings Law Journal, a
member of the moot court, and was recognized for her outstanding achievement in pro bono
work.
        My firm is comprised of other highly talented lawyers, graduates of top law schools and
alumni from large defense firms, with experience in complex litigation, that will devote their
considerable expertise to this case. Our firm resume is attached.
        Since I joined GSLLP in 2013, I and my colleagues have litigated over thirty class
actions involving false advertising and unfair business practices. I and my firm have been
appointed lead class counsel in cases throughout the country, including many in this District.
          Case 5:20-cv-02155-LHK Document 71 Filed 06/04/20 Page 3 of 5

Hon. Lucy H. Koh
June 4, 2020
Page 3



(See attached resume.) My partner Adam Gutride was recently appointed by Judge Orrick to the
Plaintiffs’ Steering Committee in the multi-district litigation In re: JUUL Labs Inc., Marketing,
Sales Practices, and Products Liability Litigation, MDL No. 2913-WHO. Mr. Gutride and I have

worked cooperatively with other members of the PSC in the MDL to advance the interests of
consumer users of the JUUL products, just as I did with the initial counsel who were appointed
interim leads before the MDL was created. In March of this year, I (along with Messrs. Safier
and Gutride) tried a class action in the complex department of the San Francisco Superior Court
(Massullo, J.) against two governmental agencies and a private entity regarding operation of the
FastTrak tolling program.
       My experience, as well as my colleagues’ at GSLLP, will benefit the class and the
prosecution of this case. For example, I have amassed significant experience handling dispositive
motion practice in class action cases, managing discovery, including managing ESI production
and reviewing hundreds of thousands of pages of documents, deposing employees, and
consulting with experts, and obtaining certification of classes. I and GSLLP attorneys have been

the forerunners of the effort to invalidate consumer arbitration clauses. For example, in McArdle
v. AT&T Mobility LLC, et al., 772 Fed. Appx. 575, No. 17-17246 (9th Cir. June 28, 2019), the
Ninth Circuit affirmed an order we had obtained from Judge Wilken—the first such order issued

in this District—holding invalid an arbitration agreement that purported to waive the right to
public injunctive relief. The Supreme Court recently denied certiorari. During the last two years,
I have successfully defeated motions to compel arbitration in three other consumer class actions.
       I and other GSLLP attorneys also have extensive experience litigating questions
regarding standing, measuring class damages, and obtaining certification under Rule 23(b)(2).
For example, in Davidson v. Kimberly-Clark Corp., 873 F.3d 1103 (9th Cir. 2017), the Ninth
Circuit accepted our argument that purchasers have Article III standing to seek injunctive relief,
even after they discover that a product label is false, and we defeated a petition for certiorari in
that case as well. Similar standing issues are likely to be implicated in this case.
           Case 5:20-cv-02155-LHK Document 71 Filed 06/04/20 Page 4 of 5

Hon. Lucy H. Koh
June 4, 2020
Page 4



         Further, I and my partners at GSLLP have negotiated and obtained court approval of
numerous multi-million-dollar class settlements, involving, among other things, defective tablet
computers for children, “flushable” wipes, “extra virgin” olive oil, “real ginger” ale, hidden

recurring charges for online services, exorbitant mutual fund fees, and “unlimited” video rental.
(See resume attached hereto.)
         Commitment and Resources
         My firm is prepared to commit the necessary time to serve as interim class counsel and
work toward the successful resolution of this litigation for class members, of which a substantial
share will be my own time. I will be leaving for maternity leave shortly, but my associate Ms.
Reynolds is prepared to handle case responsibilities during my absence with the supervision of
Mr. Safier. GSLLP has the financial resources to serve in a leadership role and fund litigation
costs. GSLLP routinely advances substantial funds and does nearly all its work on a contingent
basis.
         Cooperation

         One of my most valuable skills is my ability to efficiently and strategically manage
complex projects of any type, utilizing a mix of communication, leadership, and social skills. I
will use these skills to work cooperatively with all counsel in this case, including defense

counsel. In other recent class actions, GSLLP has been opposite lawyers from Cooley LLP, who
are representing Zoom, and Emily Henn of Covington & Burling LLP, who is representing
Facebook. Although the cases have been hard fought, I can report, and I am confident that
opposing counsel would similarly report, that the cases were litigated professionally,
cooperatively, and respectfully, as should be done in all cases.
         I am also experienced working with co-counsel on behalf of plaintiffs’ classes. I have
previously worked with, and/or spoken to, some of the proposed leaders in this consolidated
action and have concluded that there are many qualified applicants. I am happy to work
cooperatively with any of them to best represent the interests of the classes.
          Case 5:20-cv-02155-LHK Document 71 Filed 06/04/20 Page 5 of 5

Hon. Lucy H. Koh
June 4, 2020
Page 5



        Other Considerations
        I respectfully submit that diversity and inclusion are two other factors the Court should
consider as it assigns leadership roles in this consolidated action, as has been the recent focus in

the legal community. See, e.g., Duke Law Center for Judicial Studies Conference, Increasing the
Number of Women and Minority Lawyers Appointed to Leadership Positions in Class Actions
and MDLs (2017). As a woman and expectant new mother with extensive relevant experience, I
would welcome the opportunity to be a part of the leadership team. That team should include a
broader cross-section of the legal community, including those like me who have provided
extensive support to others but have not yet been selected to serve in a leadership role. My
appointment would promote diversity and “next-generation” leadership, without sacrificing the
high level of skill, knowledge, and experience required.
        Thank you for your consideration of my application. The Court will have before it several
applications from exceptional counsel seeking a leadership role in this litigation. For the reasons
detailed above, I believe I bring unique strengths to the team and am one of the attorneys best

able to represent the interests of the classes.


                                                  Sincerely,




                                                  Marie A. McCrary
